Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered December 1, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The evidence before the court at a hearing on certain branches of defendant’s motion to suppress evidence clearly established that the complainant spontaneously identified defendant as the perpetrator of the crime. As such, there was no need for a Wade *709hearing on that branch of defendant’s motion which sought suppression of identification testimony, and therefore defendant’s request for such a hearing was properly denied (see People v Dukes, 97 AD2d 445). We have examined defendant’s other contentions and find them to be without merit. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.